993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Albert Leonard RUTHERFORD, Petitioner.
No. 93-8024.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  June 1, 1993

On Petition for Writ of Mandamus.
Albert Leonard Rutherford, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Albert Leonard Rutherford, a federal prisoner, filed this mandamus petition seeking a transfer of his 28 U.S.C. § 2255 (1988) motion from the district where he was sentenced back to North Carolina, an injunction to prevent prison officials from transferring him, and an order requiring the district court to allow discovery and hold a hearing.


2
Regarding Rutherford's first claim for mandamus relief, we ordered Rutherford's § 2255 motion transferred to the district where he was sentenced, Rutherford v. Thornburgh, No. 91-6137 (4th Cir.  Sept. 22, 1992) (unpublished), because that is the appropriate forum for his motion.   Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973).  Additionally, mandamus relief is not appropriate to require the district court to transfer a case.   See generally, In re International Precious Metals Corp., 917 F.2d 792 (4th Cir. 1990).  As for Rutherford's request for an injunction, because Rutherford has other avenues for redress from transfer, mandamus relief cannot be granted.   See In re Beard, 811 F.2d 818 (4th Cir. 1987) (mandamus is extraordinary relief to be granted only when there is no other option for relief).  Finally, mandamus relief is inappropriate to compel the district court to hold a hearing or commence discovery.  Therefore, we deny Rutherford's petition for mandamus relief.


3
Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED